DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 25 August 2022. As directed by the amendment: Claims 3, 5, 6, 8, 11, and 12 have been amended, Claims 13-48 have been cancelled, and no claims have been added.  Thus, Claims 1-12 and 49 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the claim recites “the at least one peripheral nerve tissue signal from the measured nerve tissue signals produced by neurons in the subject” in Lines 10-11 and “the measured peripheral nerve tissue signals” in Lines 15-16. However, this limitation lacks antecedent basis in the claim, because there is no recitation of “peripheral nerve tissue signal”. Therefore this limitation is indefinite. For purposes of examination, the Examiner is interpreting these limitations as “at least one peripheral nerve tissue signal from the measured nerve tissue signals produced by neurons in the subject” and “the measured nerve tissue signals” respectively. Appropriate correction or clarification is required.
Regarding Claim 3, the claim recites “the state machine” in Line 15. However, this limitation lacks antecedent basis in the claims. For purposes of examination, this limitation will be interpreted as “the state machine generator module”. Appropriate correction or clarification is required.  
Regarding Claim 8, the claim recites “wherein providing the plurality of synthetic neuromodulator signals comprises”. However, there is no pervious step of “providing”, nor “plurality of signals”. Therefore this limitation lacks antecedent basis in the claim and is indefinite. For purposes of examination, the Examiner is interpreting this step as “wherein retrieving a synthetic neuromodulatory signal further comprises”. Appropriate correction or clarification is required.  
Regarding Claim 11, the claim recites “that intended target” in Line 6. There is lack of antecedent basis for this limitation in the claims. Therefore, this limitation is indefinite. For purposes of examination, this limitation will be interpreted as “an intended target”. Appropriate correction is required. Claim 12 is rejected for depending on Claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Claims 6-10 are directed to a method of retrieving a synthetic neuromodulatory signal (process), and Claims 11-12 are directed to a non-transitory computer readable medium containing instruction that when executed perform a method (machine), each of which are within the four statutory categories. Claims 6-12 are direct to an abstract idea as described in detail below. 


Step 2A – Prong 1
Claims 6-10 directed to a method of retrieving a synthetic neuromodulatory signal, and Claims 11-12 are directed to a non-transitory computer readable medium containing instruction that when executed perform a method. 
Claim 6 recites steps including “receiving a selection of a desired effect from a user interface of an electronic device,” “downloading a first synthetic neuromodulatory signal associated with the desired effect to the electronic device in response to the selection,” and “receiving an input of operational parameters from the user interface relating to application of the downloaded first synthetic neuromodulatory signal in a safe range of operational parameters for that intended target”.
Claim 11 recites the steps including “receiving a selection of a desired effect from a user interface of an electronic device,” “downloading a first synthetic neuromodulatory signal associated with the desired effect in a safe range of parameters for that intended target to the electronic device in response to the selection,” and “receiving an input of the operational parameters from the user interface relating to application of the downloaded first synthetic neuromodulatory signal in the safe range for that intended target”.
The limitations of “receiving a selection of a desired effect”, “downloading a first synthetic neuromodulatory signal”, and “receiving an input of the operational parameters”, as drafted, under its broadest reasonable interpretation, is merely a mental process, because the steps are akin to having a doctor performing steps of reviewing and selecting appropriate treatment for a patient. Therefore, these steps may be performed mentally by a human actor. For example, the application specification states that a user which selects the neuromodulatory signals may be “a doctor or service provider” or “a friend, family member, or pharmacist” (Paragraph 0049). 
Furthermore, although Claim 6 recites the limitations “where application of the first synthetic neuromodulatory signal to the intended target causes the intended target to experience the desired effect without application of a drug to the intended target” and “where the first synthetic neuromodulatory signal to be applied was derived from measured nerve tissue signals generated by neurons in a subject”, and similar limitations in Claim 11, these claims are merely describing the downloaded/retrieved signals. There are no explicitly claimed steps or structural elements (such as a neuromodulator signal generator system as recited in Claim 1) for applying the neuromodulatory signal to a subject in Claims 6-12. Similarly, dependent Claim 7 recites “applying a representation of the first synthetic neuromodulatory signal to the intended target according to the received operational parameters in the safe range to cause the intended target to experience the desired effect” and dependent Claim 12 recites similar limitations. Again, these claims, under their broadest reasonable interpretation, are merely describing the downloaded/retrieved signals. Claims 6-12 do not recite any structural limitations which comprise elements capable of applying neuromodulatory signals, nor do they recite direct application using any device. Furthermore, the application specification describes, “the term ‘stimulus’ can refer to any stimulation of a nerve or the nervous system (e.g. a portion of the vagus nerve), whether electrical, mechanical, or otherwise” (Paragraph 0046) and may include sound, light, or other means (Paragraph 0049). This would encompass a user or target speaking, instructing, or even internally thinking to create a stimulus. 
 Claims 8-10 depend from Claim 6, and only recite additional details of the processing and selecting steps. 
Therefore, if claim limitations, under their broadest reasonable interpretation covers the performance of the limitations within the human mind or by a human using a pen and paper, then it falls within “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). 

Step 2A – Prong 2
The judicial exception is not integrated into a practical application. Claim 6 only recites the additional elements of “a user interface” and “an electronic device”. Claim 11 only recites the additional elements of “a non-transitory computer readable medium,” “a user interface”, and “an electronic device”. 
Dependent Claims 7-10 and 12, and only recite additional details of the processing and selecting steps, and recite no additional specific structure. 
These additional elements are recited at a high-level of generality (i.e., most generic computer systems would be known to have these components). For example, Paragraphs 0050, 0083, 0088, 0093, 0105 and 0113 of the specification give examples of conventional and well-known computer components of the claimed elements (e.g. smart devices, tablet computers, or a computer with a click mouse), and therefore these elements are considered to be recited at a high level of generality and only provide conventional, well known computing functions that do not add meaningful limits to practicing the abstract idea.
Furthermore, this judicial exception is not integrated into a practical application because the “applying” limitations of the claims are merely describing the downloaded/retrieved signals. There are no explicitly claimed steps or structural elements (such as a neuromodulator signal generator system as recited in Claim 1) for directly applying the neuromodulatory signal to a subject in Claims 6-12. Similarly, dependent Claim 7 recites “applying a representation of the first synthetic neuromodulatory signal to the intended target according to the received operational parameters in the safe range to cause the intended target to experience the desired effect” and dependent Claim 12 recites similar limitations. Again, these claims, under their broadest reasonable interpretation, are merely describing the downloaded/retrieved signals. Claims 6-12 do not recite any structural limitations which comprise elements capable of applying neuromodulatory signals, nor do they recite direct application using any device. Furthermore, the application specification describes, “the term ‘stimulus’ can refer to any stimulation of a nerve or the nervous system (e.g. a portion of the vagus nerve), whether electrical, mechanical, or otherwise” (Paragraph 0046) and may include sound, light, or other means (Paragraph 0049). This would encompass a user or target speaking, instructing, or even internally thinking to create a stimulus. Therefore, these steps could encompass additional mental processes (e.g. directing mentally to a proposed stimulus). 
Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to the integration of the judicial exception into a practical application (Step 2A – Prong 2), the additional elements of using computer components to perform the process steps amounts to no more than mere instructions to apply the exception using generic computer elements.  The only structural elements recited in the claims are: “a user interface” and “an electronic device” in Claim 6; and “a non-transitory computer readable medium”, “a user interface” and “an electronic device” in Claim 11. 
These additional elements are recited at a high-level of generality (i.e., most generic computers would be known to have these components). For example, Paragraphs 0050, 0083, 0088, 0093, 0105 and 0113 of the specification give examples of conventional and well-known computer components of the claimed elements (e.g. smart devices, tablet computers, or a computer with a click mouse), and therefore these elements are considered to be recited at a high level of generality and only provide conventional, well known computing functions that do not add meaningful limits to practicing the abstract idea. Dependent Claims 7-10 and 12, and only recite additional details of the processing and selecting steps, and recite no additional specific structure nor practical applications. There are no explicitly claimed steps or structural elements (such as a neuromodulator signal generator system as recited in Claim 1) for directly applying the neuromodulatory signal to a subject in Claims 6-12 as stated in Step 2A – Prongs 1 and 2 above.
 In order for the claims to rise to being integrated into a practical application, the claims must directly recite the application of the neuromodulatory signal with additional, non-generic elements, and cannot be generic ‘treatment’ (see MPEP 2106.04(d)(2)). 
Therefore, mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept, and Claims 6-12 are not patent eligible under 35 USC 101. It is suggested by the Examiner that additional limitations be incorporated into independent Claims 6 and 11 to amount to significantly more than the judicially exception, such as including a step comprising “and applying a representation of the first synthetic neuromodulatory signal to the intended target of the subject according to the received operational parameters with a neuromodulatory signal generator”. 


Allowable Subject Matter
Claim 1, 2, 4, 5 and 49 are allowed.
Claim 3 would be allowable if rewritten or amended to overcome the rejections under 35 USC 112(b), set forth above in this Office action. 
Claims 6, 7, 9, and 10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth above in this Office action. 
Claims 8 and 11-12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 USC 112(b), set forth above in this Office action.
It is noted that the claims have been interpreted as described in the 35 USC 112(b) rejection sections above. 
It is suggested by the Examiner that additional limitations be incorporated into independent Claims 6 and 11 to amount to significantly more than the judicially exception, such as including a step comprising “and applying a representation of the first synthetic neuromodulatory signal to the intended target of the subject according to the received operational parameters with a neuromodulatory signal generator”. 
Response to Arguments
The Applicant's arguments filed in the RCE filed 25 August 2022 have been fully considered. 
The previous 35 USC 112(b) rejections of Claims 3, 5, and 6-12 have been partially overcome due to the Applicant’s amendments to Claims 3, 6, 8, and 11. However, new 35 USC 112(b) rejections have been made above for remaining indefiniteness issues within the claims including due to the amendments. 
The previous 35 USC 103 rejections of Claims 6-12 have been withdrawn due to the Applicant’s persuasive arguments as made in the RCE filed 25 August 2022. The Examiner agrees with the Applicant’s arguments (Pages 12- 28 of RCE) that the previously cited Haugland et al., Kaula et al., Simon et al. and Faltys et al. fail to disclose the specific details, either alone or in combination, with respect to the downloading the first synthetic neuromodulatory signal and receiving the signal within a safe range of operational parameters, as specifically recited in independent Claims 6 and 11. See arguments on Pages 12-28 of RCE. Therefore, the previous 35 USC 103 rejections of Claims 6-12 as made in the previous Final Rejection Office Action mailed 18 March 2022 have been withdrawn.  
Claims 6-12 have been rejected under 35 USC 101 as described in detail above. As drafted, under their broadest reasonable interpretation, the methods comprise merely a mental process, because the steps are akin to having a doctor performing steps of reviewing and selecting appropriate treatment for a patient, implemented with computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept, and Claims 6-12 are not patent eligible under 35 USC 101. In order for the claims to rise to being integrated into a practical application, the claims must directly recite the application of the neuromodulatory signal with additional, non-generic elements, and cannot be generic ‘treatment’ (see MPEP 2106.04(d)(2)).  It is suggested by the Examiner that additional limitations be incorporated into independent Claims 6 and 11 to amount to significantly more than the judicially exception, such as including a step comprising “and applying a representation of the first synthetic neuromodulatory signal to the intended target of the subject according to the received operational parameters with a neuromodulatory signal generator”. 
Therefore, Claims 1, 2, 4, 5 and 49 are allowed. Claim 3 would be allowable if rewritten or amended to overcome the rejections under 35 USC 112(b), set forth above in this Office action.  Claims 6, 7, 9, and 10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth above in this Office action. Claims 8 and 11-12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 USC 112(b), set forth above in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PAMELA M. BAYS/Examiner, Art Unit 3792